PER CURIAM:
Charles Gene Rogers appeals the order of the magistrate judge denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Rogers v. Bullock, No. 1:06-cv00350-PTS, 2007 WL 2712922 (M.D.N.C. Sept. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.